Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In line 22 of claim 1, change “second prepeg” to “second prepreg”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach nor suggest a method for manufacturing a multilayer printed wiring board, the method comprising: 
forming a first stack by stacking a first sheet of metal foil, a first prepreg, and a second sheet of metal foil, one on top of another such that the first prepreg is interposed between the first sheet of metal foil and the second sheet of metal foil; 
forming a first insulating layer from the first prepreg by thermally pressing the first stack and thereby thermally curing the first prepreg to make a double-sided metal-clad laminate in which the second sheet of metal foil, the first insulating layer, and the first sheet of metal foil are stacked one on top of another in this order; 
forming conductor wiring by partially removing the first sheet of metal foil from the double-sided metal-clad laminate to make a printed wiring board in which the second sheet of metal foil, the first insulating layer, and the conductor wiring are stacked one on top of another in this order; 
forming a second stack by stacking the conductor wiring of the printed wiring board, a second prepreg, and a third sheet of metal foil, one on top of another such that the second prepreg is interposed between the conductor wiring of the printed wiring board and the third sheet of metal foil; and 
Application No. 16/632,790Attorney Docket No. P59588forming a second insulating layer from the second prepreg by thermally pressing the second stack without preheating and thereby thermally curing the second prepreg, in forming the second stack, the third sheet of metal foil after having been preheated being stacked on the second prepreg after having been preheated without preheating the printed wiring board and the second prepreg, the first insulating layer having a lower linear expansion coefficient than any of the first sheet of metal foil or the second sheet of metal foil does.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019. The examiner can normally be reached Monday-Friday, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SONYA M SENGUPTA/Primary Examiner, Art Unit 1745